AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of I



                                    UNITED STATES DISTRICT CO                                                            OCT 1 7 2018
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                            CLERK. U S DISTRICT COURT
                     United States of America                               JUDGMENT DUll@t!IMIM\ll! l1!'A\ I ORNIA
                                     v.                                     (For Offenses Comme;~n.!.?!Dr!..(A~ftJ;!er~N~ov<!<Je!llWlJu..."'°"""" ~;:,,.::.T.:..Y:...i


                 Sergio Ismael Marquez-Torres                               CaseNumber: 3:18-mj-22137-WVG

                                                                            Leila W Morgan
                                                                            Defendant's Attorney


REGISTRATION NO. 79853298

THE DEFENDANT:
 rgJ pleaded guilty to count(s) I of Complaint
                                          ~------'-------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                      Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                            I


 D The defendant has been found not guilty on count(s)
                                                                         ~-----------------~

 D Count(s)                                                                  dismissed on the motion of the United States.
                  ~-----------------




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 rgJ Assessment: $10 WAIVED     1:81 Fine: WAIVED
 1:81 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, October 16, 2018
                                                                          Date oflmposition of Sentence




                                                                          H""Lu.LWCK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                          3:18-mj-22137-WVG
